NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT



WILLIAM NOCKENGOST, JR.,         )
                                 )
           Appellant,            )
                                 )
v.                               )                 Case No. 2D18-3548
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )


Opinion filed July 3, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Lee
County; Joseph C. Fuller, Jr., Judge.

William Nockengost, Jr., pro se.


PER CURIAM.


              Affirmed.


NORTHCUTT, LaROSE, and SMITH, JJ., Concur.